The opinion of the court was delivered by
Phelps, J.
The point submitted for our decision is, whether the plaintiff was legally liable to arrest for the tax described in the case.
The question, how far persons attached to the army of the United States may be subjected to taxation in the particular district where they are stationed, and may in fact reside, is not, in its full extent, involved in the case. And whether the city of Vergennes can claim such persons, as may be attached to the Arsenal at that place, as residents,, and subject to taxation by reason of their residence there, is not necessary in. our opinion to be decided--
*139It would seem however, .that upon common principles, they would not become liable to mere personal taxation, by reason of residence alone. Their residence must be referred;to the military station, over which the United States exercise, by cession, exclusive jurisdiction, and, so far as respects personal protection, they derive it rather, from the government of the United States, with which they are thus connected, than from the government of the state in which they may be stationed temporarily, and under the immediate direction and control of the war department. It follows that they are not to be considered as becoming citizens of that place, to the purpose of taxation, as a necessary legal consequence of their location there.
So far, however, as they may possess taxable property, situate within the jurisdiction of the city, the rule would seem to be different. As jurisdiction over property involves the power of taxing it, the power [of enforcing the tax necessarily follows. If it be real estate, the point would hardly admit of a doubt, and if it be personal, it would be difficult to discover any distinction in point of principle, between the one and the other. Both are equally under the protection of the state, and for this protection the owner, whoever he may be, owes the corresponding obligation to the government which protects it.
This case however, depends upon other circumstances. The plaintiff was a,citizen of Vergennes previous to his enlistment as a soldier. He had taxable property there, and a list which had ¡been completed before his enlistment, upon which list the tax in question was assessed.
The precise question then, in this case is, not whether he become subject to taxation by reason of residence there as a soldier, but whether, by his enlistment, he was absolved from such liability, where it previously existed.
It has never been considered that becoming an enlisted soldier 'disfranchised.the citizen. The right of suffrage has been uniformly asserted and sustained,, in cases like the present, and the right of protection, in regard to property — in its fullest extent has never for this reason, been questioned. As protection, and taxation involve .corresponding rights and duties, there is .nothing in the nature of things which would exempt the soldier from the one, if it did not divest him of the other.
We must look therefore, for such exemption, if it exist, in some positive legislative enactment. No such exemption however is supposed to exist in the acts of Congress .on this subject; but it is *140insisted, that there is a provision in those acts, by which the plaintiff was exempted from arrest for that cause. It must be conceded, that, if the plaintiff was subject to taxation in regard to his property, he was liable to be dealt with, in the same manner as others .similarly subject,-in the collection of the tax, unless he he can establish a personal privilege under the law of the United States.
' Several acts of- Congress exempt the soldier from arrest, under circumstances for any “debt or contract.” These terms, it is insisted, embrace the present case. The enquiry then turns upon the import of these words. That this is not a case of contract must be conceded. Is the tax then a debt, within the meaning and to the purposes of this statute ? In the most extensive sense of the term, every thing is a debt which is of absolute obligation, but, in its more limited sense, it imports only a particular kind of duty, and in this sense is substantially synonymous .with'contract. In this sense it is more generally used in statutes relating to the execution of process, and especially in those which are intended to mitigate the rigor of the common law, and to create certain privileges and exemptions in behalf of the debtor. It is a distinctive term, and has reference, in such cases, to a distinction .between different classes of debtors, well founded in the nature of things, and which has an important bearing upon statutory provisions of this character. The common use of the term, therefore, in similar statutes, requires that it should be taken in its limited sense. There are other and most satisfactory reasons why we should so understand it is the case. If we extend it to every, case, where a debt arises by force of a judgment, from whatever cause the duty may originate, we create an exemption in behalf of the soldier in all civil cases, even to the case of the most aggravated trespass, — an exemption, which could not consist with the safety of the citizen, in his person, or property.
We cannot believe that Congress so intended: nor that their purpose was, to turn loose upon the community, without responsibility to the laws or the civil magistrate, a class of men, prone from the nature of their vocation to violence and outrage, and a class of men, who in every age and country have been regarded with jealousy and distruts.
Upon the whole, we are of opinion, that the plaintiff was legally subject to the tax in question, and was lawfully arrested upon-the warrant, and the judgment of the county court is affirmed.
It may be proper to add, that we proceed upon the ground, that the plaintiff possessed property within the jurisdiction of the city» *141upon which the tax in question was assessed. Had the case shown that he was assessed only for his poll, a different question would have-arisen. As the right of personal taxation rests upon the duty of personal protection, it may well be argued, that the plaintiff, by his- enlistment, was placed under the immediate protection of the government of the United States, and was no longer to be re-, garded, to this purpose, as a citizen of Vergennes. But upon the question, what would have been the effect of the enlistment, had the plaintiff possessed no taxable estate, we give no opinion.